Citation Nr: 1219445	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, granted service connection for PTSD, evaluating it as 30 percent disabling; and granted service connection for bilateral hearing loss, evaluating it as noncompensably disabling.  After receiving notice of that determination, the Veteran perfected a timely appeal with respect to this decision.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for PTSD, which is currently evaluated as 30 percent disabling, and for bilateral hearing loss, which is currently evaluated as noncompensably disabling.  After a complete and thorough review of the claims folder, the Board determines that a remand of the Veteran's increased rating claims for these service-connected disabilities is required to allow for further development of the record.  

Specifically, the record shows that the Veteran was last afforded a VA psychiatric examination in July 2008.  During the examination, the Veteran described his in-service experiences, as well as the difficulties he faced maintaining his interpersonal relationships and carrying out his occupational duties as a result of his PTSD symptoms.  The Veteran reported that he has been divorced twice, he has a strained relationship with his mother and son, and he has a 'few acquaintances' with whom he rarely interacts with.  While he did not express any current suicidal or homicidal thoughts, he did report a history of violence, noting that he has a record of misdemeanor charges for spousal abuse and assault.  

According to the Veteran, he has been experiencing panic attacks since his early twenties, but his PTSD symptoms began to worsen in November 2007 due to recent stressors in his life, which prompted him to seek treatment.  The Veteran indicated that his PTSD symptoms began during his military service, and he currently experiences these symptoms on a daily basis.  Upon conducting a mental status evaluation, the examiner observed that the Veteran has recurrent and intrusive distressing recollections of the in-service traumatic events, "including images, thoughts, or perceptions" as well as recurrent distressing dreams of the event.  In addition, the Veteran stated that he tries to "avoid thoughts, feelings, or conversations associated with the trauma" as well as "activities, places, or people that arouse recollections of the trauma. . . ."  The Veteran described symptoms of impaired sleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

Based on his discussion with, and evaluation of the Veteran, the examiner diagnosed him with PTSD and assigned him a Global Assessment of Functioning (GAF) score of 55.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) [the Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness, and a GAF score ranging from 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)].  

In his October 2008 notice of disagreement (NOD), the Veteran described the nature of his PTSD symptoms, and stated that he has continued experiencing "severe nightmares...of [his] experiences."  The Veteran also reported periods of severe depression and panic attacks, occasional suicidal and homicidal thoughts, as well as long and short-term memory problems.  In his May 2009 substantive appeal, the Veteran indicated that he was recently let go from his job as a carpenter, and informed by his supervisor that he "was a hazard to the rest of his crew."  According to the Veteran, he has a problems concentrating and staying focused.  The Veteran also described symptoms of isolation, stating that he has very little contact with other people and only leaves his property to take care of necessary matters.  The Veteran further reported on-going thoughts of suicide. 

As previously discussed, the Veteran's service-connected bilateral hearing loss is currently evaluated as noncompensably disabling.  He was afforded a VA audiological examination in July 2008, at which time, the VA examiner diagnosed him with moderate to moderately severe bilateral sensorineural hearing loss, and related the Veteran's hearing loss to his in-service acoustic trauma.  In his October 2008 NOD, the Veteran described the nature of his current hearing loss, and indicated that he has "to be looking at the individual in order...to understand what is [being] stated. . . ."  The Veteran also indicated that since his last audiological evaluation, he had been informed that he would need hearing aids due to the severity of his hearing loss.  

The Board finds that the Veteran's statements in his NOD and substantive appeal appear to contend that his service-connected PTSD and bilateral hearing loss have worsened since his last VA examinations.  Further review of the claims file reveals that the Veteran has not been afforded more recent VA examinations for his PTSD and bilateral hearing loss since the July 2008 VA psychiatric and audiological examinations, nearly four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, during his July 2008 VA psychiatric examination, the Veteran indicated that he was currently receiving treatment for his PTSD.  However, the last treatment records in the claims file pertaining to the Veteran's psychiatric symptoms are dated in February 2008.  As more than four years have lapsed, the Board finds that any mental health treatment records subsequent to February 2008 should be obtained and associated with the Veteran's claims file as they would be relevant in determining the severity of his PTSD during the intervening period.  In addition, the RO should also attempt to obtain any ongoing medical records pertinent to the Veteran's hearing loss claim.  VA records are considered part of the record on appeal as they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Indeed, the Board finds it difficult to determine the current severity of the Veteran's symptoms given that it has been nearly four years since his last VA examinations and more than four years since the last available VA treatment records.  As the Board is precluded from making its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, during his July 2008 VA psychiatric examination, the Veteran provided his occupational history and stated that his primary occupation was that of carpenter, but that he was currently retired.  According to the Veteran, while he frequently had to change jobs due to conflicts with supervisors or co-workers, working in construction helped him maintain fairly constant employment.  In his May 2009 substantive appeal, the Veteran stated that since his July 2008 VA evaluation, he attempted to return to work but was fired by his supervisor and asked not to return due to an incident which he believes stemmed from his PTSD symptoms.  In this regard, the Board observes that the Veteran's statements in his substantive appeal have indicated that he is unemployable as a result of PTSD.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected PTSD on his employability.  [In this regard, the Board notes that the Veteran has not asserted that his only other service-connected disabilities - bilateral hearing loss (0%); tinnitus (10%) -- have affected his employability.]  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  

2. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected PTSD and bilateral hearing loss from the VA Medical Centers in Columbia, Missouri and Kansas City, Missouri, to include the Lake of Ozarks Community Based Outpatient Clinic (CBOC), dated from February 2008 to the present.  

3. Then, make arrangements for the Veteran to be afforded a psychiatric examination to determine the current nature and extent of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  

Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain any full-time employment, and whether, in the examiner's opinion, the Veteran's service-connected PTSD alone is of such severity to result in an inability to obtain and to maintain employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  A rationale for all opinions expressed must be provided.  

4. Schedule the Veteran for a VA audiological examination to ascertain the severity of his bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.

Also, the examiner is requested to provide an opinion as to any to any impact that the Veteran's bilateral hearing loss has on his ability to work.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.

5. After completing the above, readjudicate the issue of entitlement to a compensable rating for the service-connected bilateral hearing loss, entitlement to a disability rating greater than 30 percent for the service-connected PTSD and the issue of entitlement to a TDIU.  If any of these benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
THOMAS H. O' SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


